Citation Nr: 9910331	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  95-28 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder.

2.  Entitlement to service connection for skin lesions and 
skin cancer.  

3.  Entitlement to special monthly pension benefits because 
of the need for regular aid and attendance or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to December 
1954.  

This matter arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veteran 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
dated February 1993, February 1995, and September 1996, which 
denied entitlement to an increased evaluation of an anxiety 
disorder, entitlement to service connection for skin lesion 
and skin cancer, and denied entitlement to special monthly 
pension benefits because of the need for regular aid and 
attendance, or by reason of being housebound, respectively.



REMAND

The United States Court of Appeals for Veterans Claims 
(formally the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court") 
has held that VA has a duty to assist veterans in the 
development of facts 
pertinent to their claims, under 38 U.S.C. § 5107(a)(West 
1991 & Supp. 1998) 
and 38 C.F.R. § 3.103(a) (1998), which require that VA 
accomplish additional development of the evidence if the 
record before it is currently inadequate.  
Littke v. Derwinski, 1Vet.App. 90 (1990).  

After a review of the record, it is the opinion of the Board 
that additional development of the evidence is necessary.  
The Board notes that it appears that the veteran's last VA 
examination did not discuss whether the veteran is in need of 
aid or attendance or whether he is housebound.  In addition, 
the RO should provide the veteran with an opportunity to cite 
or submit competent scientific or medical evidence that his 
skin lesion and skin cancer disorders are radiogenic 
diseases.

Accordingly, this case is REMANDED for the following:

1.  The RO is to advise the veteran that, 
in conjunction with the development 
requested herein, he and his accredited 
representative may submit, within a 
reasonable period of time, any additional 
evidence he desires in support of his 
claims, to include the citation or 
submission of competent scientific or 
medical evidence that his skin lesion and 
skin cancer disorders are radiogenic 
diseases. 

2.  The RO should also accord the veteran 
special VA examinations, in order to 
ascertain whether he is 
housebound or in need of aid and 
attendance.  The veteran's claims folder 
and a copy of this remand are to be made 
available to the examiner, for review and 
referral, prior to the examinations of 
the veteran.  The RO is also to advise 
the veteran that failure to report, 
without demonstrated good cause, for 
scheduled VA examinations could result in 
adverse adjudication, to include denial, 
of his claims. 
 
3.  The RO should then also review the 
veteran's claims folder, and determine 
whether his claims can now be granted.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to comply with due process 
considerations and to obtain additional evidence.  No 
inferences, to include the ultimate disposition of his 
claims, are to be drawn therefrom.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




